DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 20-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, 11 and 20 recites “add, to an editing history each time editing to the image is executed, an edit content indicating the executed editing;”.  Thus the editing history contains an edit content indicating every edit.  This is consistent with conventional edit histories, such as those in Photoshop.
different manner depending on whether applied to the image currently or not applied to the image currently”.  All edits in the edit history are currently applied to the image.  Therefore it is not clear what Applicant is trying to claim.
	Applicant gives an example in 
[0031] When there are many edit contents, a part of the edit contents is displayed in the editing history area 410, and the displayed edit contents are switched by scrolling in response to the user's operation. In FIG. 4, the exposure correction "+1.0", the white balance "5650K", and the color density "-0.7" are normally displayed to indicate that they are being applied. Also, the exposure correction "+0.5", white balance "5500K" and "5600K", the color density "-0.5" are invalidly displayed to indicate that they had been applied earlier but are not currently applied. And, in FIG. 4, the edit contents of contrast and sharpness being displayed in the editing history area 410 are invalidly displayed and indicate that they are not being applied. The user operates the history information 411 to change the edit content displayed in the editing history area 410, so that the edit content being applied can be displayed and verified in terms of contrast and sharpness.

And 
[0036] Next, the process of displaying the editing history will be described in detail with reference to FIGS. 6A to 6C. It is assumed that the exposure correction with an adjustment value "+0.5" is performed on the image as the processing target according to the user's operation. In this case, as illustrated in FIG. 6A, history information 610 including an edit content 613 including an editing item 614 "exposure correction" and an adjustment value 615 "+0.5" and a corresponding thumbnail image 612 is added to the editing history area 410. At this time, since the edit content 613 of the history information 610 is applied to the image, the edit content 613 of the history information 610 is normally displayed. 
[0037] Thereafter, it is assumed that the exposure correction with an adjustment value "+1.0" is performed according to the user's operation. In this case, as illustrated in FIG. 6B, history information 620 including the edit content of the editing item "exposure correction" and the adjustment value "+1.0" and the thumbnail image is added to the editing history 
[0038] Furthermore, it is assumed that the white balance editing process of the adjustment value "5500K" is subsequently performed according to the user's operation. In this case, as illustrated in FIG. 6C, history information 630 including the edit content of the editing item "white balance" and an adjustment value "5500K" and the thumbnail image is added to the editing history area 410. At this time, since the edit content of the history information 630 is being applied to the image, the edit content of the history information 630 is normally displayed. Since the history information 620 is also being applied, the normal display of the history information 630 is maintained. 
[0039] As described above, the image processing apparatus 100 according to the present exemplary embodiment can display the edit content being applied to the image and the edit content not being applied to the image in a distinguishable manner, regarding each editing item1. Therefore, the user can easily recognize the edit content being applied to the image and the edit content not being applied to the image. 

	In the first example[31] & Fig. 4,

    PNG
    media_image1.png
    323
    193
    media_image1.png
    Greyscale
.  Thus each of these edits have been applied to the image.   Based on the claim each of them should be displayed in the same manner.   Yet the specification states exposure correction "+1.0", the white balance "5650K", and the color density "-0.7" are normally displayed to indicate that they are being applied. Also, the exposure correction "+0.5", white balance "5500K" and "5600K", the color density "-0.5" are invalidly displayed to indicate that they had been applied earlier but are not currently applied.  Here is the problem, those “invalidly displayed” items have still been currently applied to the image.  Whether the edits make a difference to the final result is debatable.  For example if you take an image, set the sharpness to -150, then with the resultant image set the sharpness to 0.  You do not get the original image back.    The way the disclosure is written either shows a lack of understanding of basic image processing techniques or simply omitting critical steps.  
	Claims 2-9, 21-29 are rejected under similar grounds as above.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4-10 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Yamada (2007/0091341)
Yamada discloses 1. (Currently Amended) An image processing apparatus comprising: a processor; and a memory storing a program which, when executed by the processor, causes the image processing apparatus to: 
edit an image according to user's operation; (Yamada,” [0015] ... A UI (user interface) section 16 is a mechanism for providing a user interface for operating the image processing apparatus and has a display screen, such as a liquid crystal touch panel, and an input device, such as a keyboard and start button. A controller 18 is a control mechanism for controlling units 10 to 24 forming the image processing apparatus. ”; see also Fig. 5)
add, to an editing history each time editing to the image is executed, an edit content indicating the executed editing; (Yamada, “[0024] As shown in FIG. 3, the processing condition history storage 24 stores a combination of an image processing condition 34 that was used in the past and a processed reference image 32 that is obtained by image processing a reference image under this condition in a time sequence. This combination is referred to as processing condition history information 30. In the image processing condition 34, the value of "background removal" signifies the maximum optical density to be removed as the background and "User LUT" signifies a lookup table for the tone reproduction curve.”)
 store, in a storage medium, the editing history in association with the image; (Yamada, “[0024] As shown in FIG. 3, the processing condition history storage 24 stores a combination of an image processing condition 34 that was used in the past and a processed reference image 32 that is obtained by image processing a reference image under this condition in a time sequence. This combination is referred to as processing condition history information 30. In the image processing condition 34, the value of "background removal" signifies the maximum optical density to be removed as the background and "User LUT" signifies a lookup table for the tone reproduction curve.”)
 and display each edit content included in the editing history on a screen in a different manner depending on whether applied to the image currently or not applied to the image currently. (Yamada, Fig. 5, where History 2 is currently selected and is visible, while the other edit content is hidden {see pending claim 4})

Yamada discloses 2. (Currently Amended) The image processing apparatus according to claim 1, wherein the edit content being applied to the image currently is displayed in highlight. (Yamada, Fig. 5, where History 2 is currently selected and is visible, while the other edit content is hidden)

	Yamada discloses 4. (Currently Amended) The image processing apparatus according to claim 1, wherein the edit content being applied to the image currently is displayed and the edit content not being applied to the image currently is hidden. (Yamada, Fig. 5, where History 2 is currently selected and is visible, while the other edit content is hidden {see pending claim 4})

 Yamada discloses 5. (Currently Amended) The image processing apparatus according to claim 1, wherein the edit content; indicates an editing item and an adjustment value of the editing item. (Yamada, Fig. 5, density, value, sharpness, value etc.)

Yamada discloses 6. (Currently Amended) The image processing apparatus according to claim 5, wherein, in the edit contents of a same editing item in the editing history stored in the storage medium, on the screen, a chronologically later edit content is displayed in a display mode indicating a state being (Yamada, Fig. 5, where one can select previous or chronologically later content using 242 & 244 (Back and forward) )

Yamada discloses 7. (Currently Amended) The image processing apparatus according to claim 5, wherein, when editing is newly executed to the image, on the screen, the edit content of the editing item same as that of the newly executed editing to the image in the plurality of edit contents in the editing history stored in the storage unit is displayed in a display mode indicating a state not being applied to the image. (Yamada, “[0019] The image processing apparatus of this embodiment includes a function to store and reuse an image processing condition that was used by a past user. A processing condition history storage 24 stores such image processing conditions that were used in the past. In the "command history" function of the prior art, an image processing condition was stored together with the original image data processed according to the image processing condition. In comparison, in the embodiment, an image processing identical to the image processing for the original image is performed on reference image data prepared in advance and the processed reference image is stored as history together with the image processing condition. A reference image storage 22 stores the reference image data. ”)

Yamada discloses 8. (Currently Amended) The image processing apparatus according to claim 1, wherein an order of the plurality of edit contents included in the editing history and displayed on the screen is different from an order that the plurality of the edit contents is used for performing an edit process to the image. (Yamada, “[0038] The display screen 200 illustrated in FIG. 5 shows information for one processing condition history. The displayed information for one processing condition history includes a thumbnail image 210 of the processed reference image and a list 220 of individual conditions forming the image processing condition that was applied to the image. The values of the individual conditions given in the list 220 can be modified (S3) by entry, such as on a keyboard, or selection from a pull-down list. For the tone reproduction curve, if the "modify" button is pressed, a user interface screen (which may be similar to a conventional screen) for setting and modifying the tone reproduction curve is invoked from which the tone reproduction curve can be modified. ”)

Yamada discloses 9. (Currently Amended) The image processing apparatus according to claim 1, wherein, a part of the plurality of edit contents included in the editing history is displayed on the screen and the part of the plurality of edit contents to be displayed on the screen is changed according to user's operation. (Yamada, Fig. 4, S3-S7 )

Yamada discloses 10. (Original) The image processing apparatus according to claim 1, wherein the image is a RAW image. (Yamada, [0038] states that the input may be “raw data”)

	Claims 11 & 20 are rejected under similar grounds as claim 1.
Claims 21,23-29 are rejected under similar grounds as claim 2, 4-10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 3 AND 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Akiya (20140115536).

Yamada discloses 3. (Currently Amended) The image processing apparatus according to claim 1, 
But does not expressly disclose “wherein each edit content on the screen is displayed in a different color depending on whether applied to the image currently or not applied to the image currently” 
Akiya discloses “wherein each edit content on the screen is displayed in a different color depending on whether applied to the image currently or not applied to the image currently” 
 (Akiya, Fig. 9, paragraph 118-119,” [0119] FIG. 9 illustrates an example of a case where there is performed display in which a display size is changed, as a display format of respective items of the user interface illustrated in FIG. 7.  In the example of FIG. 9, the items of "noise reduction" and "highlight adjustment", in which the image editing is frequently performed and effective as well, are displayed larger than other items, in D8.  Meanwhile, although an example of changing the display size is described in the example of FIG. 9, as long as the items preferable for various settings are visible, the display color, font, frame thickness, or the like may be changed without changing the display size, or the display color, font, frame thickness, or the like may be changed in addition to changing the display size. ”; )
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to highlight the frame with a color or change the display colors of the edit content selected.
The suggestion/motivation for doing so would have been to notify the user of what is selected.

Therefore, it would have been obvious to combine Yamada with Akiya to obtain the invention as specified in claim 3.
Claims 22 are rejected under similar grounds as claim 2, 4-10.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Subjective limitation